ORDER
This cause is before the Court upon the recommendation of the Board of Governors of the Kentucky Bar Association which adjudged the respondent guilty of violating SCR 3.130-1.4 for failure to keep a client advised of the status of litigation. As punishment, a majority voted for a public reprimand.
Upon a review of the Board’s recommendation, and having considered the entire record, it is the decision of this Court to adopt the Board’s recommendation pursuant to SCR 3.380.
The respondent shall bear the costs of payment of this action and this order shall constitute a public reprimand.
All concur.
LEIBSON, J., not sitting.
ENTERED: July 1, 1993.
/s/ Robert F. Stephens Chief Justice